Citation Nr: 0503800	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-10 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a fracture to the right tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this matter in March 2004 for additional 
development.  

In November 2004, the veteran submitted additional evidence 
that consists of private outpatient records from Coppell 
Family Physicians as well as VA outpatient treatment records 
dated from February 2001 to October 2004.  The private 
records are not pertinent to the issue on appeal-there was a 
diagnosis of tenosynovitis of the left foot and ankle.  The 
only pertinent VA records recently submitted were duplicates 
of records already considered by the RO.  Thus, remand is not 
necessary in this case.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Residuals of a fracture to the right tibia is productive 
of no greater than complaints of aches and pains due to 
weather changes, and does not show even slight disability of 
the ankles or knees.  


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for residuals of a fracture to the right tibia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Diagnostic 
Codes 5262, 5284 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties to the appellant under the 
Veterans Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).

VA provided the veteran with the necessary information on two 
occasions.  First in a letter dated in May 2001, the RO 
notified the veteran of the information and evidence needed 
to substantiate a claim of service connection.  Again, in a 
March 2004 letter, the RO notified the veteran of the 
information and evidence needed to substantiate a claim of a 
compensable rating for service-connected residuals of a 
fracture of the right tibia.  In the March 2004 letter, the 
veteran was specifically advised to provide "any evidence or 
information" he might have pertaining to the claim.  As a 
result of these letters, the veteran provided additional 
evidence in support of his claim.  The Statement of the Case 
dated in June 2002 specifically included the applicable 
provisions of the VCAA.  A Supplemental Statement of the Case 
was issued in October 2004, which also contained the 
pertinent provisions of the VCAA.  

The VCAA information provided to the veteran was sent prior 
to the initial rating decision denying the claim.  The 
initial rating decision was issued in May 2001.  The first 
VCAA notification letter specific to a claim of service 
connection was sent to the veteran in March 2001.  Thus, the 
timing of VA's notification actions complies with the express 
requirements of the law as interpreted by the Court in 
Pelegrini v. Principi, 18 Vet. App. 112.  Therefore, there is 
no defect with respect to the VCAA notice requirements in 
this case.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO has obtained the veteran's service 
medical records.  The veteran has submitted additional post-
service medical records in support of his claim.  There is no 
indication of unobtained evidence that might aid the 
veteran's claim or that might be pertinent to the bases of 
the denial of this claim.  Again, the Board wishes to point 
out that the veteran submitted additional private medical 
records dated in November 2004 subsequent to the issuance of 
the last Supplemental Statement of the Case.  Those records, 
however, do not provide pertinent information important to 
this matter on appeal.  There are no more than notations of a 
history of ankle and lower extremity problems.  Thus, the 
Board finds that VA's duty to assist the veteran in obtaining 
relevant records has been satisfied.  38 C.F.R. § 3.159(c)(1) 
(2004).

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
a VA examination was conducted in March 2004, at which time 
the examiner provided an opinion as to the level of 
disability associated with the veteran's service-connected 
residuals of a fracture of the right tibia.  There is no 
basis to request an additional medical opinion regarding the 
issue on appeal.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2004).  

Under 38 C.F.R. § 4.71, Diagnostic Code 5262 rates impairment 
to the tibia or fibula.  A 10 percent evaluation is provided 
where there is evidence of slight knee or ankle disability.  
A 20 percent evaluation is provided where there is moderate 
knee or ankle disability.  A 30 percent evaluation is 
provided where there is malunion of the tibia and fibula, 
with marked knee or ankle disability.  A 40 percent 
evaluation is provided where there is evidence of nonunion of 
the tibia and fibula, with loose motion and the need for a 
brace.  38 C.F.R. § 4.71, Diagnostic Code 5262 (2004).  

Under 38 C.F.R. § 4.71, Diagnostic Code 5284, that relates to 
other foot injuries, the rating criteria provide for a 10 
percent evaluation where there is evidence of moderate 
disability.  A 20 percent evaluation is provided where there 
is evidence of moderately severe disability.  And, the 
maximum evaluation of 30 percent is provided where there is 
evidence of severe disability.  38 C.F.R. § 4.71, Diagnostic 
Code 5284 (2004).  

Service connection for residuals of a fracture of the right 
tibia was granted in the May 2001 rating decision that serves 
as the decision on appeal.  A claim placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved is an original claim as opposed to a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. 

Under the facts of this case, however, there is no basis for 
separate ratings based on differing degrees of disability 
attributable to the veteran's service-connected residuals of 
a fracture of the right tibia.  The competent evidence of 
record substantiates that impairment associated with the 
veteran's service-connected residuals of a fracture of the 
right tibia has remained static from the time in which 
service connection for this disability was granted.  
Fenderson v. West, 12 Vet. App. 119.  

Specifically, a VA examination report dated in November 2001 
shows complaints of aches and pains in the right leg due to 
weather changes.  The veteran also complained of pain that 
extended into the thigh and buttocks area.  The veteran wore 
a quarter inch lift in his right shoe.  The examiner noted 
that those symptoms were not likely attributable to residuals 
of a fracture of the right tibia.  

The examiner noted that the veteran's two legs were equal in 
length and matched in appearance.  They measured from the 
tibia tubercle to the medial malleolus bilaterally at 33 
centimeters.  The range of motion of both ankles was 15 
degrees dorsiflexion to 55 degrees plantarflexion, 
bilaterally equal.  Range of motion of the right knee was 
from zero to 135 degrees, which was the same on the left.  
When standing, the examiner noted that the veteran's pelvis 
was considered level.  Palpation of the leg revealed in the 
middle third a small amount of external callus.  The examiner 
also noted that a recent x-ray study showed a healed fracture 
in good position and alignment of the right tibia.  The 
diagnosis provided was healed fracture of the right tibia 
with aches due to weather changes.  

VA outpatient records dated from November 2000 to October 
2004 show complaints of chronic right low leg pain with 
weather changes since the original fracture of the right 
tibia in 1968.  Diagnoses in general were old distal tibial 
shaft fracture, solid healed with good alignment, and no 
other acute bony changes.  In an x-ray study of the bilateral 
feet conducted in September 2004, the results were no 
fractures or dislocations, and the joint spaces were 
maintained with no bony erosions.  In an x-ray study of the 
bilateral knees also conducted in September 2004, the 
impression provided was no evidence of fractures or 
dislocations, and the joint spaces were maintained with no 
effusions.  In a medical record dated in October 2004, the 
examiner noted minimal discomfort with palpation of the right 
proximal tibia, and otherwise unremarkable.  

In the report from a VA examination conducted in March 2004, 
the examiner noted the veteran's history of a comminuted 
fracture of the right tibia, which was treated initially with 
closed reduction and casting.  He had had no surgery on the 
right leg.  Since the original injury in 1968, the veteran 
reported that with changes in the weather, he experienced 
aches and pains in the area of the right tibia.  As long as 
the weather remained dry, the veteran stated that he had no 
symptoms affecting the right low leg.  The veteran also 
reported that he took aspirin for pain and used a cane at 
home.  He walked with a limp.  He also reported that he had 
no fatigue on repetitive motion of the right leg, and that 
the pain had no affect on the veteran's daily activities.  

The examiner reported that the veteran walked with a mild 
limp.  He was not using a cane at the time of the 
examination.  Examination of the right and left leg appeared 
equal.  There were no malrotations.  There was some 
tenderness at the junction of the mid and lower third of the 
right tibia.  There were no masses present.  There was no 
tenderness in the muscles and no muscular spasm.  Again, 
there was no fatigue on repetitive motion.  The veteran could 
flex both knees 100 degrees and had zero degrees of 
extension.  There were also no additional limitations with 
flare-ups.  The diagnosis was a fracture of the right tibia 
and fibula, solid union, and normal alignment.  The examiner 
commented that there was no swelling of the right leg along 
the tibia or in the calf or foot.  

Coppell Family Physicians records dated in 2004 are silent 
for any indications of treatment for residual disability of 
the right tibia due to a prior fracture.  

The evidence of record does not support the grant of an 
initial compensable evaluation for residuals of a fracture of 
the right tibia.  The medical evidence as reported herein 
suggests that the veteran's in-service fracture of the right 
tibia healed solidly without residual disability.  There is 
no objective evidence of moderate disability due to the prior 
fracture of the right tibia so as to warrant a compensable 
(10 percent) evaluation under Diagnostic Code 5284.  
38 C.F.R. § 4.71, Diagnostic Code 5284.  Additionally, there 
is no evidence of record of slight knee or ankle disability 
attributable to the service-connected residuals of a fracture 
of the right tibia so as to warrant a compensable evaluation 
under Diagnostic Code 5262.  38 C.F.R. § 4.71, Diagnostic 
Code 5262.  Examination results during the VA examination 
dated in November 2001 are essentially the same as the 
results from the most current VA examination conducted in 
March 2004.  That is, the examiners have consistently 
reported the right tibia to show solid union, normal 
alignment, and no additional limitations due to flare-ups.  
Moreover, outpatient records in the interim also reveal no 
evidence of fractures or dislocations, no bony erosions, 
effusion, swelling, tenderness, fatigue, masses, or any 
additional limitations attributable to any impairment of the 
right tibia due to a prior fracture.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).  In this case, there is not an approximate balance 
between the positive and the negative evidence of record.  
Thus, the benefit of the doubt in this case may not be given 
to the veteran.  His overall disability picture more nearly 
approximates a noncompensable rating under the pertinent 
rating criteria as noted herein.  38 C.F.R. § 4.71, 
Diagnostic Codes 5262, 5284 (2004).  Therefore, the veteran's 
claim of an initial compensable evaluation for residuals of a 
fracture of the right tibia must be denied.  


ORDER

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right tibia is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


